TECHNOLOGY

LICENSE

AGREEMENT

 

BY AND BETWEEN

 

PLASMAFICATION TECHNOLOGIES HOLDINGS LLC

 

AND

 

U. S. PRECIOUS METALS

 

 

-----------------------------------------------

 

 

DATED AS OF JANUARY 30, 2014

 

 

-----------------------------------------------

 

This Technology License Agreement this "AGREEMENT") is made by and between
Plasmafication Technologies Holdings LLC ("PTH”) a limited liability company
organized and existing under the laws of the State of Florida, and having its
principal office at 75850 Baseline Road, Twentynine Palms, CA 92277 ("PTH"), and
U. S. Precious Metals, Inc., a company duly organized in the State of Delaware,
having its principle place of business at 176 Route 9 North, Marlboro, NJ 07728,
(together with its subsidiaries "USPR" or "LICENSEE"), as of the Effective Date.
PTH and USPR

1

 

 

are hereinafter referred to individually by their respective names or as "PARTY"
and collectively as "PARTIES."


RECITALS:


WHEREAS, PTH represents that it is the owner of the Technology, Licensed
Equipment and Licensed Information, and is in the business of designing,
fabricating, operating and servicing advanced thermal (plasma) processing
systems; including but not limited to metallurgic recovery systems designed to
process various precious and noble ore concentrates using plasma-based elemental
recovery equipment and metal refining techniques;


WHEREAS, USPR explores and develops precious and base metal properties in the
U.S. and Mexico and owns exclusive exploration and exploitation rights to
approximately 37,000 acres of land in Michoacán, Mexico;


WHEREAS, pursuant to a certain Restructuring Agreement by and among Resource
Technology Corp (RTC), the RTC shareholders, PTH and USPR dated of even date
herewith, PTH has agreed to grant to LICENSEE the license to the Technology,
Licensed Equipment and Licensed Information as set forth in this Agreement;

 

WHEREAS, in addition, the parties have entered into that certain Equipment
Purchase and Sale Agreement of even date herewith, pursuant which PTH has agreed
to construct for LICENSEE a 10 ton/day plasma processing system utilizing the
Technology, Licensed Equipment and Licensed Information, subject to the terms
and conditions therein (“Purchase and Sale Agreement”), and

 

WHEREAS, LICENSEE desires to utilize the Technology, Licensed Equipment and
Licensed Information, and PTH desires to provide such a license subject to the
terms and conditions hereinafter set forth;

2

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and accepted, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:

 

Section 1.0 Definitions

 

“Authorized Locations" shall mean the Facility.

 

“Effective Date” shall mean January 27, 2014.

 

"Facility" shall mean the manufacturing location of PTH located at 75850
Baseline Road, Twentynine Palms, California 92277 where the elemental recoveries
are occurring on the Effective Date and any subsequent location in California,
US.

 

"Technology" shall mean the Licensed Patents, equipment, machinery, know how,
process flow, drawings, schematics, etc. that makes up the process of taking
metallic rich ore concentrates and using plasma technology to disassociate
molecules and utilize secondary and tertiary refinement to reclaim precious and
non-precious metals.

 

"PTH Improvement Patents" shall mean all patents issued or issuing on patent
applications entitled to an effective filing date prior to twenty-five (25)
years after the Effective Date that are: (i) licensable at any time by PTH or
any of its Subsidiaries, and (ii) derived from or constitute improvements to the
Licensed Patents and/or the Licensed Technical Information.

3

 

 

"Licensed Patents" shall mean the any patents and PTH Improvement Patents
granted (and their foreign counterparts, if any) and any divisions, extensions,
continuations or continuations-in-part thereof relating to the Technology

 

"Licensed Business Information" shall mean any and all business information used
prior to the Effective Date in the conduct of the Metal Recovery Operations,
such as customer information, pricing and cost information, strategic product
plans and the like, which relates to Licensed Equipment. Licensed Business
Information may be in tangible or intangible form.

 

"Licensed Information" shall mean Licensed Business Information and Licensed
Technical Information created by PTH.

 

"Licensed Equipment" shall mean PTH Equipment, Process Flow, and Know-how.

 

"Licensed Technical Information" shall mean any and all PTH information,
computer or other apparatus programs, software, specifications, drawings,
designs, sketches, tools, market research or operating data, prototypes,
records, documentation, works of authorship or other creative works, ideas,
concepts, methods, inventions, discoveries, improvements, or other business,
financial and/or technical information (whether or not protectable or
registrable under any applicable intellectual property law).

 

Section 2.0 License Grants

 

2.1 Subject to Sections 2.5 and 2.9, PTH grants to LICENSEE a nonexclusive right
and license to use the Licensed Equipment, Licensed Information and Technology
to: (i) design, build, fabricate, construct, install, and operate a plasma based
thermal processing elemental recycling system, and such secondary and tertiary
refinement

4

 

 

necessary to recover precious and non-precious bullion from metallic rich
ore/concentrates/head ore and collaboratively take such recoveries to market;
(ii) to use and make any apparatus required to manufacture the Licensed
Equipment only at the Authorized Locations; and (iii) improve, modify and
enhance the Licensed Equipment, Licensed Information and Technology and to use
and incorporate any such improvements, modifications and enhancements in the
exercise of the license rights pursuant to clause (i). The foregoing license
rights are non-transferrable and shall not include the right to sell and
distribute any product that includes any part of the assembled Licensed
Equipment as a component or subassembly thereof. Providing none of the covenants
contained herein are not subject to material breach as provided in Section 5,
the license granted in this Section 2.1 shall extend for a period of for
twenty-five (25) years from the Effective Date and shall be royalty-free. The
term of the license shall be subject to the option granted in Section 2.6 and
makes the payment to be agreed by the parties.

 

 

2.2 Omitted.

 

2.3 Providing PTH and/or its affiliates receives two-thirds (2/3) of the capital
necessary for fabrication, construction and installation specified in drawings
and site plans to be created and provided (as provided in the Purchase and Sale
Agreement), PTH hereby grants to LICENSEE a nonexclusive, paid-up and
royalty-free license under the Licensed Technical Information to design, build,
fabricate, construct, install PTH Equipment. The foregoing license shall not
extend to any infringement of PTH intellectual properties, know-how, and process
flows not licensed hereunder resulting from the combination of Licensed
Equipment with other Equipment not licensed herein. The term of the license
granted in this Section 2.3 shall be for a period of twenty-five (25) years from
the Effective Date and shall be royalty free. The term of the license shall be
subject to the option granted in Section 2.6 and makes the payment to be agreed
by the parties.

5

 

 

2.4 Except as specifically granted in this Section 2.0, no other license or
other right is granted, either directly or indirectly, by implication, estoppel
or otherwise, to LICENSEE with respect to any patents or patent applications,
trademarks, copyrights, trade secrets, computer programs, know-how, process
flows, sketches, drawings, designs, mask works or other intellectual property
rights of PTH.

 

2.5 Omitted

 

2.6 PTH grants to LICENSEE an option to obtain a fully paid-up extension of the
licenses granted herein for a period of ten (10 years). This option may be
exercised at any time prior to five (5) years from the Effective Date by
LICENSEE paying to PTH a sum to be negotiated and determined at the time
exercised. In the event an agreement as to compensation for this option cannot
be established, the technology license shall terminate in the ordinary course of
business.

 

2.7 Omitted

 

2.8 In the event that LICENSEE identifies in writing to PTH any patents
licensable by PTH which are necessarily infringed by the exercise of the license
granted in Section 2.1 with respect to PTH Licensed Equipment being manufactured
at the Facility on the Effective Date, and PTH, after a good faith analysis,
agrees with LICENSEE's position, then upon PTH's written notification, this
Agreement shall be automatically amended to include such additional patents
without further charge to LICENSEE. In the event that PTH shall determine for
any reason that such infringement will not occur as to a licensable PTH patent,
PTH shall thereafter be estopped from making any claims of infringement against
LICENSEE, its Subsidiaries or its customers as to such PTH patent for any
exercise by LICENSEE of its rights under Section 2.1 above. PTH, at its expense,
shall defend, indemnify and hold harmless LICENSEE, its agents, sub-contractors
and employees against any and all claims, demands, and judgments for losses due
to any act or omission, arising out of,

6

 

 

or in connection with this Contract or, prior to risk of loss passing to
LICENSEE, the operation and maintenance of the System, to the extent such losses
were caused by the negligence or willful misconduct of the PTH, its
sub-contractors, employees or agents. The defense, indemnification and save
harmless obligation is specifically conditioned on the following: (i) LICENSEE
providing prompt notification in writing of any such claim or demand when it
obtains Actual Knowledge thereof, unless such failure shall not have materially
impaired PTH's ability to defend against such claim; (ii) PTH having control of
the defense of any such action, claim or demand and of all negotiations for its
settlement or compromise and shall reasonably prosecute such defense; and (iii)
LICENSEE cooperating, at PTH's expense, in a reasonable way to facilitate the
defense of such claim or demand or the negotiations for its settlement.

 

2.9 Omitted.

 

2.10 Subject to the restrictions limiting the license rights, LICENSEE shall
have the right to exercise any license rights granted hereunder through any
subsidiary of LICENSEE, and any reference in this Section 2 and Section 3 below
to LICENSEE shall be deemed to refer to any such subsidiary through which
LICENSEE shall so exercise such license rights.

 

Section 3.0 Confidentiality

 

3.1 For a period of ten (10) years from the Effective Date, LICENSEE agrees to
use the same degree of care and discretion, but at least a reasonable level of
care and discretion, to avoid any disclosure, publication, or dissemination of
any part or all of the Licensed Information outside of LICENSEE, and its
Subsidiaries, as LICENSEE employs with information of its own which it regards
as confidential and which it does not desire to publish, disclose or
disseminate. If any of the Licensed Information provided by a third party
requires a different standard of care or different period of confidentiality
than that specified above, LICENSEE agrees to protect such third

7

 

 

party's Licensed Information in accordance with the terms of the agreement under
which such information was received by PTH.

 

3.2 Disclosure of Licensed Information as provided in Section 3.1 above shall
not be precluded, if such disclosure is:

 

(a) in response to a valid order of a court or other governmental body;
provided, however, that LICENSEE shall first have given notice to PTH and made a
reasonable effort to obtain a protective order requiring that the information
and/or documents so disclosed be used only for the purposes for which the order
was issued;

 

(b) otherwise required by law;

 

(c) reasonably necessary to establish rights under this Agreement (but only to
the extent necessary to do so); or

 

(d) reasonably necessary to exercise LICENSEE's license rights hereunder and
such disclosure is made to an entity or other person that is bound as to the
nondisclosure of such Licensed Information by a written agreement that is no
less restrictive than this Section 3.

 

3.3 No obligation of confidentiality shall attach to:

 

(a) any information that LICENSEE already possesses without obligation of
confidentiality;

 

8

 

 

(b) any information LICENSEE rightfully receives from another without obligation
of confidentiality; or

 

(c) any information that is, or becomes, publicly available without breach of
this Agreement.

 

3.4 In the event that LICENSEE discovers any PTH confidential information in the
possession of employees that is unrelated to the Licensed Equipment, it will
promptly return such information to PTH.

 

3.5 USPR agrees not to disclose the trade secrets, intellectual property, or
know-how information described herein for a period of ten (10) years from the
Effective Date subject to Sections 3.2(a) & (b). USPR agrees not to disclose the
trade secret information relating to the process flow for a period of ten (10)
years from the Effective Date subject to Sections 3.2(a) & (b). Notwithstanding
the above, neither (i) the inherent disclosure of such information in PTH's
Equipment, nor (ii) the disclosure of such information as part of a disclosure
of process flow information relating to Equipment shall be deemed to be a
violation of this Section 3.5.

 

Section 4.0 Consideration

 

4.1 As partial consideration for the licenses granted by PTH to LICENSEE in
Sections 2.1, and 2.3 with respect to PTH Equipment, LICENSEE shall pay two
thirds (2/3) of the design, build, fabricate, and installation price for up to a
ten (10) ton plasma based elemental recovery unit as set forth in the Purchase
and Sale Agreement. As additional consideration, LICENSEE agrees to pay the
costs to operate and maintain such facility as set forth in the Operating and
Maintenance Agreement to be executed by the parties.

9

 

 

 

4.2 Omitted.

 

4.3 LICENSEE shall bear and pay all taxes (including, without limitation, sales
and value added taxes) imposed by any national, provincial or local government
of any country in which LICENSEE is doing business as a result of the existence
of this Agreement or the exercise of rights hereunder; provided, that the
foregoing shall not obligate LICENSEE to pay any tax properly allocated to PTH
such as those based on the income, withholding, gross receipts or property of
PTH.

 

4.4 Omitted

 

4.5 Omitted.

 

4.6 LICENSEE shall pay all expenses and other payments due hereunder in United
States dollars. All expenses for an accounting period computed in other
currencies shall be converted into United States dollars at the exchange rate
for bank transfers from such currency to United States dollars as quoted by the
head office of JP Morgan Chase, New York, at the close of banking on the last
day of such accounting period (or the first business day thereafter if such last
day shall be a non-business day).

 

Section 5.0 Term; Termination and Assignability

 

5.1 The licenses granted in Section 2.1 and Section 2.3 shall remain in effect
for a period of twenty-five (25) years from the Effective Date, unless
terminated in accordance with this Section 5 or extended pursuant to the option
granted in Section 2.6.

10

 

 

5.2 If LICENSEE is in material breach of its obligations hereunder with respect
to Licensed Equipment and PTH provides written notice to LICENSEE specifying the
nature of such breach, LICENSEE shall either cure such breach or produce a plan
for such cure reasonably acceptable to PTH within sixty (60) days after such
written notice. If LICENSEE does not provide a plan for cure, or comply with a
plan reasonably acceptable to PTH, PTH shall have the right to terminate the
licenses granted to LICENSEE with respect to Licensed Equipment under this
Agreement by giving written notice of termination to LICENSEE. For purposes of
this Section 5.2, a material breach by LICENSEE shall mean and be limited to:
(i) an intentional and continuing breach of its obligations under Section 3
hereof or of the license restrictions in Section 2 hereof with respect to
Licensed Information relating to Licensed Equipment; or (ii) LICENSEE being more
than One Hundred Thousand Dollars ($100,000) in arrears on its payment
obligations herein that are not otherwise subject to a good faith dispute
between PTH and LICENSEE.

 

5.3 If LICENSEE is in material breach of its obligations hereunder with respect
to PTH Licensed Information and PTH provides written notice to LICENSEE
specifying the nature of such breach, LICENSEE shall either cure such breach or
produce a plan for such cure reasonably acceptable to PTH within sixty (60) days
after such written notice. If LICENSEE does not provide a plan for cure, or
comply with a plan reasonably acceptable to PTH, PTH shall have the right to
terminate the licenses granted to LICENSEE with respect to PTH Licensed
Equipment under this Agreement by giving written notice of termination to
LICENSEE. For purposes of this Section 5.3, a material breach by LICENSEE shall
mean and be limited to an intentional and continuing breach of its obligations
under Section 3 hereof or of the license restrictions in Section 2 hereof with
respect to Licensed Information relating to PTH Licensed Equipment.

 

5.4 In addition, in the event that LICENSEE engages in or suffers any of the
following events of default:

11

 

 

(a) is dissolved or liquidated, files or has filed against it a petition in
bankruptcy, reorganization, dissolution or liquidation or similar action filed
by or against it, is adjudicated as bankrupt, or has a receiver appointed for
its business; or

 

(b) has all or a substantial portion of its capital stock or assets expropriated
or attached by any government entity;

 

then LICENSEE shall promptly notify PTH in writing that such event has occurred.
If any default as specified above in this Section 5.3 is not cured, or an
acceptable plan for such cure is not proposed within ninety (90) days after
written notice from PTH specifying the nature of the default, PTH shall have the
right to terminate this Agreement by giving written notice of termination to
LICENSEE.

 

5.5 This Agreement and any rights or licenses granted herein are personal to the
parties and neither shall assign or sublicense any of its rights or privileges
hereunder. Any attempted act in derogation of the foregoing shall be considered
void. As previously contained herein, these rights are non-transferable and in
the event another individual or entity acquires the LICENSEE, the rights granted
under this agreement shall be immediately terminated.

 

5.6 No failure or delay on the part of PTH in exercising its right of
termination hereunder for any one or more causes shall be construed to prejudice
its right of termination for such causes or any other or subsequent causes.

 

5.7 Upon termination of this Agreement, all licenses granted in Section 2 will
automatically terminate, and LICENSEE shall promptly return to PTH or destroy
all tangible information containing Licensed Information. The confidentiality
obligations of Section 3 will remain in effect beyond any termination for the
time period stated in Section 3.1.

12

 

 

Section 6.0 Representations and Warranties

 

6.1 PTH represents and warrants that:

 

(a) it has the full and unrestricted right and power to grant the licenses set
forth in Section 2, that there are no outstanding agreements, assignments, or
encumbrances inconsistent with the provisions of said licenses or with any other
provisions of this Agreement;

 

(b) in the last two years it has not received any written claim or written
notice from any third party alleging infringement or unauthorized use of any
intellectual property rights owned by such party in relation to the Plasma Based
Elemental Recovery System as Operated by PTH;

 

(c) to the personal knowledge of the senior level executives of PTH, they do not
believe the operation of the Plasma Based Elemental Recovery System, as operated
by PTH and/or its affiliates at the Facility immediately prior to the Effective
Date, infringes or makes unauthorized use of any intellectual property rights of
any third party, or is in violation of any rule, regulation, ordinance or law;

 

(d) the Plasma Based Elemental Recovery System operated by PTH and/or its
affiliates at the Facility is in compliance with all federal, state and local
laws, rules and regulation.

 

6.2 EXCEPT AS PROVIDED IN SECTION 6.1, NEITHER PARTY MAKES ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
NOR

13

 

 

DOES EITHER PARTY ASSUME ANY LIABILITY IN RESPECT OF ANY INFRINGEMENT OF PATENTS
OR OTHER RIGHTS OF THIRD PARTIES DUE TO THE OTHER PARTY'S OPERATION UNDER THE
LICENSES HEREIN GRANTED.

 

Section 7.0 Communications

 

7.1 All notices, requests and other communications to any Party hereunder shall
be in writing (including facsimile transmission) and shall be deemed to such
party at the respective address below if sent by any one of the following means
only:

 

1. Sent by hand: Such communication shall be deemed to have been received on the
day of delivery provided receipt of delivery is obtained.

 

2. Sent by facsimile: Such communication shall be deemed to have been received,
under normal service conditions, twenty-four (24) hours following the time of
dispatch or on confirmation by the receiving Party, whichever is earlier.

 

3. Sent by overnight delivery, registered or certified mail: Such communication
shall be deemed to have been received, under normal service conditions, on the
day it was received or on the tenth day after it was dispatched, whichever is
earlier.

14

 

 

If to PLASMAFICATION TECHNOLOGIES HOLDINGS LLC:

 

PLASMAFICATION TECHNOLOGIES HOLDINGS LLC.

75850 Baseline Road.

Twentynine, CA 92277

Attention. Tony Psomas, CFO

Tel. 305.909.6804

Fax. 305-909-7833

 

If to U. S. PRECIOUS METALS, INC.

 

U. S. PRECIOUS METALS, INC.

176 Route 9 North

Suite 306

Marlboro, NJ 07728

Attn. Daniel Luciano

Email. dhluciano@embarqmail.com

Tel. 908-832-5546


or, in each case, at such other address as may be specified in writing to the
other Parties hereto.

 

15

 

 

 

Section 8 Applicable Law

 

8.1 This Agreement shall be construed, and the legal relations between the
parties hereto shall be determined, in accordance with the internal laws of the
State of Florida, United States of America, applicable to agreements made and to
be performed entirely within such state, without regard to the conflicts of laws
principles of such state. The parties express the intention that all disputes in
connection with this Agreement and the execution hereunder shall be settled
through friendly negotiations. In the event that, in the view of either party,
no settlement can be reached through friendly negotiations, resolution shall be
pursued through a court of competent jurisdiction. That the parties agree that
if litigation is invoked by either party, the litigation shall be held in the
State of Florida, more specifically the 11th District Circuit Court of Miami. In
the event any action is brought to enforce this Agreement, the prevailing party
shall be entitled to recover its costs of enforcement including without
limitation, attorney’s fees and court costs.

 

Section 9 Miscellaneous

 

9.1 This Agreement may be executed by the parties hereto in one or more
counterparts, each of which may be an original or electronically signed, but all
of which shall constitute one and the same instrument.

 

9.2 Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity, or other promotional activities any
name, trade name, trademark, trade dress or other designation of either party
hereto (including any contraction, abbreviation or simulation of any of the
foregoing), save as expressly stated herein. Each party hereto agrees not to use
or refer to this Agreement or any

16

 

 

provision hereof in any promotional activity associated with apparatus licensed
hereunder, without the express written approval of the other party.

 

9.3 LICENSEE agrees not to export or re-export, or cause to be exported or
re-exported, any technical data received hereunder, or the drawings or
schematics of such technical data, to any country or person which, under the
laws of the United States, are or may be prohibited from receiving such
technical data or the direct product thereof.

 

9.4 This Agreement will not be binding upon the parties until it has been signed
herein below by or on behalf of each party, and in which event it shall be
effective as of the Effective Date. No amendment or modification hereof shall be
valid or binding upon the parties unless made in writing and signed as
aforesaid. This Agreement, including the recitals, embodies the entire
understanding of the parties with respect to the subject matter hereof and
merges all prior discussions between them, and neither of the parties shall be
bound by any conditions, definitions, warranties, understandings or
representations with respect to the subject matter hereof other than as
expressly provided herein or therein.

 

9.5 The headings of the several Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning of
interpretation of this Agreement.

 

9.6 If any Section of this Agreement is found by competent authority to be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such Section in every other respect and the
remainder of this Agreement shall continue in effect so long as the Agreement
still expresses the intent of the parties. If the intent of the parties cannot
be preserved, this Agreement shall be either renegotiated or terminated.

17

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PLASMAFICATION TECHNOLOGIES HOLDINGS LLC

BY: /s/ Tony Psomas

------------------------------------
NAME: Tony Psomas

TITLE: Chief Financial Officer



U.S. PRECIOUS METALS, INC.

BY: /s/ Jerry Pane

------------------------------------

NAME: Jerry Pane

TITLE: Chief Executive Officer

 

